DETAILED ACTION
This action is responsive to the response filed 10/29/2021
Claims 19-27 are withdrawn.
Claims 2 and 3 have been previously canceled.
Claims 28 and 29 are no longer listed in the claims and therefore assumed to be canceled.
Claims 1 and 15 have been newly amended.
Claims 1, 4-18 are currently pending and have been examined.

Response to Amendment
Applicant’s amendments dated 10/29/2021 have bene fully considered. 
It is noted that previously pending claims 28 and 29 are no longer listed in the claims and therefore have been assumed as canceled. For the purposes of compact prosecution, the rejection of claim 29 has been presented again below in the instance that omissions of claims 28 and 29 were a mistake.

Response to Arguments
Applicant asserts that the prior art does not disclose “a payment transaction request or what entity performs an authorization of payment transaction request” (page 16 of applicant’s response). However, applicant only looks at the prior art of Coyle in a vacuum and does not consider the prior art as a whole. Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Williams already discloses the processing of a payment transaction request and the authorizations being performed.  Coyle was further brought in to disclose the use of sub-wallets as well as tying the process into an authorization based on other factors, e.g. values. Therefore the combination would result in an obvious understanding that the process is to be performed by an electronic value token transaction computer pertaining to the transactions of Williams.
Applicant asserts that the prior art does not discloses that the sub-accounts are part of wallets and that the sub accounts would not be owned by the user and instead by the money transmitters. (page 21 of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant asserts that the prior art does not disclose that only a portion of a value token is used to fulfill a portion of the request. (page 21 of applicant’s response) However, it is noted that the prior art does disclose that an offer amount may be deducted from an offer purse, i.e. a portion of the offer purse may be used to fulfill the offer amount, and that the remainder of the amount is deducted from another purse, (Galit) therefore both the purses utilize portions of their values, i.e. "value tokens" to pay for their portions. It is further noted that “a portion” indicates any value or amount of a value, i.e, 1%, 100%, etc. 
Applicant asserts that “it would be unreasonable to construe applicant’s electronic value token transaction computer to include Galit’s issuer” (page 24 of applicant’s response). However, no such assumption was made. Galit was merely recited to disclose the process of applying at least a portion of the value token to at least a portion of the -request, wherein the electronic wallet comprises a primary wallet and at least apportion of the request is processed by the primary wallet, i.e. the processing being performed at a device and 	not the overall structure of a system. Therefore as Galit teaches that a portion of a token can be applied to a portion of a request with a primary wallet, it would be obvious that the combination would make it that any payment system or server could perform such functions as splitting payments between wallets as desired. In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983)); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) Furthermore, even if a combination of an issuer and electronic value MPEP 2144.04.  
Applicant asserts that the claims should be read in light of the specifications. However, it is noted that the specification is not to be read into the claims, but instead relied upon only if there is terminology without clear meaning within the claims or processes that would otherwise be left with no interpretations without the specification. 
It is noted that applicant has merely reiterated some of the previous arguments that have already been adequately addressed by the office, without further responding to the responses already given in both the previous final and after-final actions provided by the office. Therefore it is unclear as to how applicant's current set of arguments is intended to move prosecution forward.

Applicant makes a new assertion that the prior art does not disclose that the authentication token “does not consist of any other identifier”. Specifically, applicant asserts that the token of Morita includes other identifiers.  However, it is noted that the language of Morita is specifically that it is “generated using” other identifiers.  Being generated based off of identifiers is not the same as including or consisting of other identifiers. Paragraph 0043, which applicant cites, even clarifies that a one-way-hash is utilized.  One way hashes do not include various IDs into one, but instead performs an operation resulting in a fixed length, where the inputs are not retrievable based on the result. Therefore applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8, 15-18 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams (US 5,815,657) in view of Galit (US 8,371,502) and Hurwitz (US 2004/0019571 A1), Coyle (US 2002/0138424 A1), and Morita (US 2002/0046189 A1).
Regarding Claims 1 and 15:
 	Williams discloses a computer implemented electronic wallet managing method, comprising:… .receiving, by an electronic value token transaction computer,… the request to process a payment transaction of a user against an electronic wallet of the user, wherein the user is a consumer; (C 22 L 13-30, “    A Wells Fargo Visa 1030 payment instrument is also provided in accordance with a preferred embodiment. Whereas realistic representations of actual visa cards are represented in FIG. 10, one of ordinary skill in the art will readily appreciate that other, user-defined graphic or text information can be utilized to represent the payment instruments. Pressing the Cancel button 1010 goes back to the Payment Cancellation screen. Choosing Bob's wallet 1050 goes back to the open wallet display screen to enter Bob's wallet password 930. Double clicking on any payment instrument takes you to an authorization screen for that particular payment instrument. Clicking on a payment instrument icon puts a border around it, indicating it has been selected. An example of the border is shown for Jane's purse 1060 and the graphic associated with Jane's purse has an indicia of the open state which is a graphic in an open position as shown at 1060. Similarly, if a wallet is selected, such as Bob's Wallet 1050, the graphic associated with the wallet could be represented with an indicia of openess, such as a changed color, or a graphic that portrays an open wallet. Source code in accordance with a preferred embodiment is provided below as another form of detailed 
requiring, by the electronic value token transaction computer, to process the payment transaction, the authentication token;  identifying, by an electronic value token transaction computer, the authentication token; (C 22 L 30-32, “Source code in accordance with a preferred embodiment is provided below as another form of detailed logic disclosure. The WalletBrowserPanel class displays the wallets and the payment instruments contained in it. It utilizes the PasswordEntryPanel, ImageSelectorPanel and the ImageItem classes. The PasswordEntryPanel class accepts the password for a given wallet from the user. The ImageSelectorPanel class displays the wallet icons and the payment instrument icons and allows the user to select/deselect a wallet or instrument. Displaying of an icon on the screen is managed by the ImageItem class.” )
identifying, by the electronic value token transaction computer, a value token in the user’s electronic wallet; (C 37 L 44-49; Fig. 33, “  FIG. 33 illustrates a selected payment instrument with a fill in the blanks for the cardholder in accordance with a preferred embodiment. Next time the payment instrument holder is opened in a payment context the certificate issuing authority's approved instrument bitmap can be used to select the payment instrument and utilize it to make purchases. FIG. 34 illustrates a coffee purchase utilizing the newly defined VISA card in accordance with a preferred embodiment of the invention.”). 
Williams does not specifically disclose applying, by an electronic value token transaction computer, at least a portion of the value token to at least a portion of the request, wherein the electronic wallet comprises a primary wallet …and at least a portion of the request is processed via the primary wallet. 
However, Galit, an analogous art of Williams, teaches applying, by an electronic value token transaction computer, at least a portion of the value token to at least a portion of the request, wherein the electronic wallet comprises a primary wallet …and at least a portion of the request is processed via the primary wallet.  (C 11 L 21-46; C 12 L 24-34; C 14 L 48-63, “To redeem an offer, the cardholder presents the gift card as payment. The offer redemption originates via a card swipe; a standard network transaction 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of applying at least a portion of the value token as disclosed by Galit to the teachings of using mobile wallets as disclosed by Williams in order to process payments as split payments or any other convenient process.
Williams and Galit does not explicitly disclose a token transaction computer …which is distinct form token issuer’s authorization systems,
However, Hurwitz, an analogous art of Galit, teaches a token transaction computer, …which is distinct form token issuer’s authorization systems,(Paragraph 0028, 0030, “communication interface 202 includes functional elements to communicate in accordance with many different communication techniques allowing communication device 200 to check-in a token from a token issuer whose communications are restricted to one particular communication technique, as well as allowing communication device 200 to check-out a token with a token processor whose communications may be restricted to another one 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of having the initial token issuance and the token processing being done by two different devices/computers as disclosed by Hurwitz to the teachings of processing tokens for transactions as disclosed by the combination of Williams and Galit in order to allow for a token processing to be done at various locations and utilizing various forms of communications protocols and therefore increasing convenience. 
Williams does not specifically disclose authorizing, by the electronic value token transaction computer, the request;… a sub-wallet within the primary wallet.
However, Coyle, an analogous art of Williams and the present application, teaches authorizing, by the electronic value token transaction computer, the request;… a sub-wallet within the primary wallet. (Paragraphs 000/-0010, 0057, 0061, “If the value of the requested negotiable instrument plus any fees charged to the account holder is not in excess of the balance of the account, the issuance of the requested negotiable instrument to the individual is authorized… account card 600 may be associated with an anonymous transaction account or an anonymous sub-account within the transaction account 102.” Accounts may have sub accounts.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of nesting accounts as disclosed by Coyle to the teachings of authorizing requests and using multiple wallets as disclosed by the combination of William’s, Hurwitz, and Galit in order to have all the needed wallets be together in a data packet and be easily accessible while retaining security. 
Williams does not explicitly disclose …generating, creating, forming, or combinations thereof, at the initiation of a request to process the payment transaction, an authentication token, wherein the authentication token is unique and does not consist of any other identifier. 
However, Morita, an analogous art of Williams and the current application, teaches…generating, creating, forming, or combinations thereof, at the initiation of a request to process the payment transaction, an authentication token, wherein the authentication token is unique and does not consist of any other identifier. (Paragraph 0043, 0044, ”a one-way hash function is used to generate the one-time password… The one-time password generated for this transaction and a user ID is received from the buyer to indicate purchase intention and request purchase”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of one time codes that are generated for each transactions as disclosed by Morita, to the teachings of processing transactions as disclosed by the combination of Williams, Hurwitz, Galit, and Coyle by having each of the transactions require a new password that is generated for the transaction in order to increase security. 


Regarding Claims 16:
Galit in view of Coyle further teaches the electronic wallet comprises two or more value tokens, wherein the primary wallet comprises at least one of the two or more value tokens, wherein the sub-wallet comprises at least another of the two or more value tokens. (C 11 L 21 – C 12 L 39)

Regarding Claims 4:
Galit further teaches processing, by the electronic value token transaction computer, at least a portion of the request via the sub-wallet. (Galit, C 11 L 46-47; C 12 L 34-35; C 14 L 63-65) 

Regarding Claims 17: 
Galit further teaches determining, by the electronic value token transaction computer, a portion of the request is related to the primary wallet; and determining, by the electronic value token transaction computer, another portion of the request is related to the sub-wallet.  (C 11 L 21-46; C 12 L 24-34; C 14 L 48-63)

Regarding Claims 18: 
applying, by the electronic value token transaction computer, at least a portion of the primary wallet’s value token to the request; and applying, by the electronic value token transaction computer, at least a portion of the sub-wallet’s value token to the request. (Galit, C 11 L 46-47; C 12 L 34-35; C 14 L 63-65) 

Regarding Claim 5: 
Galit further teaches determining, by the electronic value token transaction computer, at least a portion of the request may be processed in the sub-wallet; and sending, by the electronic value token transaction computer, the portion of the request from the aggregator system to a third party. (Galit, C 11 L 46-47; C 12 L 34-35; C 14 L 63-65)

Regarding Claim 6: 
Galit in view of Coyle further teaches the sub-wallet comprises a sub-sub-wallet (e.g., purchase purses; Galit, C 11 L 25-26; Coyle 0057, 0061, “sub account within transaction accounts”) as, although multiple nested accounts are not mentioned, nested accounts in general are indeed disclosed. Therefore having multiple nested accounts is most certainly obvious to one of ordinary skill in the art and merely reads as a duplication of parts/processes. 

Regarding Claim 7: 
Williams further teaches wherein the value token comprises an electronic representation of value, wherein the electronic representation of value comprises a credit card, debit card, gift card, prepaid telephone card, loyalty card, membership card, ticket or ticket card, entertainment card, sports card, prepaid card, coupon, admission pass, prepaid or pre-purchases of goods or services, cash, currency, credit card account, debit card account, merchant account, bank account, merchant- issued credit, merchant-issued point, merchant-issued promotional value, merchant-accepted credit, merchant-accepted point, merchant-accepted promotional value, or combinations thereof. (Fig. 10 items 1030, 1040)

Regarding Claim 8: 
the value token further comprises at least two electronic representations of value of different types. (e.g., VISA credit cards and Chevron checking; Williams, Fig. 10 items 1020, 1030, 1040)

Regarding Claim 29: 
Williams further teaches wherein the user’s electronic wallet is accessible via the internet by use of a personal digital assistant. (Col/Line: 13/35-55, 14/20-45, “The Wallet Manager 422 provides a standard interface to the wallet. It defines the wallet database structures and the payment instrument data structures, controls the access to the wallet and provides concurrency checking if more than one application attempts to open the same wallet. The interface to the wallet manager 422 is published to allow OEMs to interface with the wallet manager and access the wallet database.”)

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams (US 5,815,657) in view of Galit (US 8,371,502) and Hurwitz (US 2004/0019571 A1), Coyle (US 2002/0138424 A1) and Morita (US 2002/0046189 A1) as applied to claim1 and further in view of Chitti (US 2009/0037326) 
Regarding Claim 9:
Williams does not specifically disclose wherein applying at least a portion of the value token comprises using the value token according to a set of configurable rules specifying priority of the value tokens 
However, Chitti, an analogous art of Williams, teaches wherein applying at least a portion of the value token comprises using the value token according to a set of configurable rules specifying priority of the value tokens (Paragraphs 29, 30, 40, 44, 47, 52)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of using rules and priorities of tokens as taught in the system of Chitti to the teachings of using wallets and tokens for transaction as disclosed by the combination of Williams and Galit in order to streamline the virtual card selection process and offer user with a more seamless experience with virtual cards. 

Regarding Claim 10:
Chitti further teaches wherein the priority is based on a transaction information variable comprising physical location of a retailer originating the user’s electronic wallet request; transaction amount; type of retailer; time of day; day of week; week of month; month of year; department of retailer originating the electronic wallet request; lane of retailer originating the user’s electronic wallet request; identification of checker; parent company of a retailer originating the user’s electronic wallet request; value of value tokens; type of the electronic wallet request; or combinations thereof (Paragraphs 29, 30, 40, 44, 47)


Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams (US 5,815,657) in view of Galit (US 8,371,502) and Hurwitz (US 2004/0019571 A1), Coyle (US 2002/0138424 A1), and Morita (US 2002/0046189 A1) as applied to claim 1 in further view of Hertel et al. (US 2009/0288012).
Regarding Claim 11: 
Williams does not specifically disclose wherein applying at least a portion of the value token comprises using the value token according to a set of configurable rules specifying percentages of the user’s electronic wallet request to which value tokens may be applied. 
However, Hertel, an analogous art of Williams, teaches using the value token according to a set of configurable rules specifying percentages of the electronic wallet request to which value tokens may be applied. (Paragraph 240)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the aspect of using the value token according to rules and percentages as disclosed by Hertel to the teachings of using tokens/wallets in a transaction as disclosed by the combination of Williams, Galit, and Hurwitz in order to allow for users to select a split in value of a bill for convenience. 


s 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams (US 5,815,657) in view of Galit (US 8,371,502) and Hurwitz (US 2004/0019571 A1), Coyle (US 2002/0138424 A1), and Morita (US 2002/0046189 A1) as applied to claim 1 and further in view of Meredith et al. (US 2008/0195499).
Regarding claim 12:
Meredith, an analogous art of Williams, teaches exchanging, by the electronic value token transaction computer, at least a portion of the value token of the user’s electronic wallet for at least a portion of a second value token not located in the user’s electronic wallet (Paragraphs 64, 65)
It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to combine the teachings of transferring values form one form to another as disclosed by Meredith to the teachings of using tokens/wallets as disclosed by the combination of Williams, Galit, and Hurwitz in order to guarantee the issuance and redemption of the tokens for value in any currency.

Regarding Claim 13: 
Meredith further teaches applying, by the electronic value token transaction computer, an exchange rate against the second value token or an asset located in the user’s electronic wallet (Paragraph 66)

Regarding Claim 14: 
Meredith further teaches contacting, by the electronic value token transaction computer, a second value token distributor  and requesting, by the electronic value token transaction computer, the second value token distributor to provide the second value token (Paragraph 67, 68, 90])


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453. The examiner can normally be reached 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        11/16/2021